DETAILED ACTION
Status of the Claims
1.	Claims 1-3, 5-6, 8 and 10-15 are being examined in this application.
Status of the Rejections
2.	The rejection of claims in view of Kinlen et al. is being modified to address the amendments to claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	The term “heavy-duty” in claim 1 is a relative term which renders the claim indefinite. The term “heavy-duty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term heavy-duty does not clearly define the meets and bounds of the adhesive tape in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 5-6, 8, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. (US 5,218,304) in view of Tomita et al. (US 5,248,403) and as evidenced by Coulon et al. (US 2012/0145561).
Re claim 1, Kinlen et al. teach a monitor and indicator system (sensor 10 and display means 20 (Figs 1 and 2 and col. 4, ll. 3-31), comprising: 
a sensor (sensor 10); and 
a control and indication part (electric circuit and indicator lights); 
wherein: 
the system is screen printed on a substrate film configured to survive temperatures ranging from -20 to 105 degrees Celsius (the sensor comprising electrodes and indicator lights are disposed on substrate, the substrate is ceramic or polyester (col. 3, ll. 14-29). According to applicant specification, the substrate comprised of ceramic or polyester is configured to survive temperatures ranging from -20 to 105 degrees Celsius (see PGPUB [0027]), the limitation of system being screen-printed is a product by process limitation and the patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113); 
the sensor comprises two electrode system i.e. electrodes 15 and 16 col. 3, ll. 1-12) (reads on anode and cathode, since they are made up of iridium oxide and silver and are able to accept and give electrons). Examiner is not going to give much weight to the word “disposable" in the claim.  Any structure could be constructed to be disposable; and  
wherein the monitor and indicator system is configured to: 
monitor a concentration of a sterilant in a sanitizing solution (the sensor is capable of monitoring sanitizer such as chlorine (col. 5, ll. 60-68);
 determine a depletion of the sterilant upon detecting that the concentration of the sterilant becomes equal to or falls below a predetermined threshold concentration level (the sensor is configured to detect that the concentration of chlorine is below desired minimum, col. 6, ll. 31-38); and 
indicate the depletion of the sterilant of the sanitizing solution by emitting a notification, wherein the notification indicates the sterilant present in the sanitizing solution (display means such as meter provides a visual display of measured values of ORP; col. 4, ll. 10-13, 24-27, an ORP value is an indicator of the amount of chlorine present in the water and measured value of less than 650 mV would indicate depletion of sterilant; col. 5, ll. 68 over to col. 6, ll. 1-14).

Kinlen et al. teach the substrate is comprised of Mylar film (col.3 ll. 17-18) but do not teach the substrate film comprises a heavy-duty adhesive tape. However, Tomita et al. teach pH meter comprised of electrodes disposed on substrate, wherein the substrate is treated with anchoring or securing treatment (reads on adhesive material or adhesive tape) to secure the electrodes thereon (see col. 6, ll. 34-47). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Tomita et al. teaching to treat the substrate of Kinlen with anchoring or securing treatment in order to secure the electrodes onto the substrate, thereby preventing any displacement of the electrodes during the use of the sensor. 
 
Kinlen et al. teach the meter is configured to display measured value of ORP but does not explicitly teach the it is configured to display exact concentration of the sterilant. 
However, it would be obvious if not apparent that a meter would be comprised of processor and A/D converter to display pH measurement value and would be capable of calculating of exact concentration of the sterilant based on detected ORP value as evidenced by Coulon et al. (see [0098] and Fig 4).

Claim 2, Kinlen et al. teach a power part, wherein the power part provides power for emitting the notification (power is provided to sensor by batteries and the sensor includes indicator lights (col. 4, ll. 32-34), thus the batteries provide power to indicator lights).
Claim 6, Kinlen et al. teach the sensor comprises two electrode system 16 and 17 and electrode 16 is made up of silver and electrode 17 is made up of platinum (col. 3, ll. 4-12).  Examiner is not going to give much weight to the word “disposable" in the claim.  Any structure could be constructed to be disposable.

Claim 8, Kinlen et al. teach the sensor 10 is comprised of a potentiometer and display means 20 is comprised of meter (reads on indication module) for displaying pH measurements (see Table 1 and claim 7). Kinlen et al. do not explicitly teach sensor comprised of analog/digital converter and a processor module. However, it would be obvious if not apparent that a meter would be comprised of processor and A/D converter to display pH measurement value. 

Claim 12, Kinlen et al. teach the sterilant comprises chlorine (col. 5, ll. 59-63).

Claim 13 limitation does not provide structural limitation to an apparatus/system claim and the courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP §§ 2114.

5.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. (US 5,218,304) as evidenced by Coulon et al. (US 2012/0145561).
Re claim 11, Kinlen et al. teach a monitor and indicator system (sensor 10 and display means 20 (Figs 1 and 2 and col. 4, ll. 3-31), comprising: 
a sensor (sensor 10); and 
a control and indication part (electric circuit and indicator lights); and 
a power part, wherein the power part provided to the system, the power part comprising one or more of a battery, an internal electrochemical source powered by electrochemical energy and a power interface in connection with an external power source (power is provided to the sensor by batteries, electrodes powered by battery (col. 4, ll. 32-34), and electrical circuit is in connection with external power source such as direct current source (col. 6, ll. 57-64);
wherein the monitor and indicator system is configured to: 
monitor a concentration of a sterilant in a sanitizing solution (the sensor is capable of monitoring sanitizer such as chlorine (col. 5, ll. 60-68);
 determine a depletion of the sterilant upon detecting that the concentration of the sterilant becomes equal to or falls below a predetermined threshold concentration level (the sensor is configured to detect that the concentration of chlorine is below desired minimum, col. 6, ll. 31-38); and 
indicate the depletion of the sterilant of the sanitizing solution by emitting a notification, wherein the notification indicates the sterilant present in the sanitizing solution (display means such as meter provides a visual display of measured values of ORP; col. 4, ll. 10-13, 24-27, an ORP value is an indicator of the amount of chlorine present in the water and measured value of less than 650 mV would indicate depletion of sterilant; col. 5, ll. 68 over to col. 6, ll. 1-14).

Kinlen et al. teach the meter is configured to display measured value of ORP but does not explicitly teach the it is configured to display exact concentration of the sterilant. 
However, it would be obvious if not apparent that a meter would be comprised of processor and A/D converter to display pH measurement value and would be capable of calculating of exact concentration of the sterilant based on detected ORP value as evidenced by Coulon et al. (see [0098] and Fig 4).

Claim 3, Kinlen et al. teach the substrate is ceramic or polyester (col. 3, ll. 14-29) and according to applicant specification, the substrate comprised of ceramic or polyester is configured to survive temperatures ranging from -20 to 150 degrees Celsius (see PGPUB [0027]), the limitation of system being screen printed is a product by process limitation and the patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).

Claim 5, Kinlen et al. teach the substrate is ceramic or polyester (col. 3, ll. 14-29).

6.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. and Tomita et al. as applied to claim 1 above, and further in view of Wang et al. (US 2015/0352210).
	Claims 14 and 15, Kinlen et al. teach the sterilant comprises chlorine and do not teach sterilant comprises quaternary ammonium or iodine. However, Wang et al. teach iodine and quaternary ammonium are well known sterilant/disinfectants are well known to those of ordinary skill in the art [0090] and therefore, one of ordinary skill in the art could have use sensor of Kinlen et al. to detect the presence of iodine or quaternary ammonium as they are well known sterilants. 
	The limitation reciting “predetermine threshold concentration……. is 50 ppm” or “predetermine threshold concentration……. is 100 ppm” does not provide structural limitation to an apparatus/system claim and the courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP §§ 2114.
Response to Arguments
Applicant's arguments filed 1/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 that cited prior art Kinlen does not teach “emitting a notification, wherein the notification is an exact concentration of the steriliant in the sanitizing solution”.  In response, the Kinlen et al. teaches a meter as display means and is configured to display measured value of ORP.  Furthermore, it would obvious if not apparent that a meter would be comprised of processor and A/D converter to display pH measurement value and would be capable of calculating exact concentration of the sterilant based on detected ORP value as evidenced by Coulon et al. (see [0098] and Fig 4).



Applicant’s arguments regarding Mylar film in Kinlen is not adhesive have been fully considered and are persuasive.  Examiner has provided secondary reference, Tomito et al. to address the limitation in claim 1 (see rejection above). 

Applicant’s arguments regarding Kinlen does not teach or suggest “disposable electrode system” because it cannot be replaced. In response, the term “disposable” does not add any structure to the monitor and indicator system as claimed. Moreover, any structure could be constructed to be disposable i.e. the Kinlen sensor could be disposed after one use of the sensor.

Applicant’s arguments with respect to claim(s) 8 have been considered but are moot in view of changes made in the rejection, the display means is a meter as taught by Kinlen and meter (indication module) is configured to display pH measurement i.e. digital value that it apparent the meter is comprised of A/D and processor to convert signals to digital value to be displayed.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759